Citation Nr: 0532155	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  00-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disorder, 
including degenerative disc disease of the cervical spine and 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran testified before the 
undersigned at a hearing held in January 2002.  The Board 
remanded this case in September 2003.


FINDING OF FACT

The veteran's back disorders, including degenerative disc 
disease of the cervical spine and a lumbosacral strain, were 
not manifested during her period of military service, and 
they are not related to any incident of service.


CONCLUSION OF LAW

The veteran does not have a back disability, including 
degenerative disc disease of the cervical spine and a 
lumbosacral strain, which is the result of disease or injury 
incurred in or aggravated by active duty.  Spinal arthritis 
may not be presumed to have been incurred while on active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in July 2004 
fulfilled the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in her possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
for which she authorized VA to obtain, and conducted all 
appropriate development, including VA examinations.  The 
Board notes that her representative in September 2005 
declared, without elaboration, that VA had not fulfilled its 
38 U.S.C.A. § 5103 notice obligations to the veteran.  He did 
not identify any specific deficiency in the July 2004 VCAA 
letter or otherwise describe the basis for his contention.  
The Board has carefully reviewed the July 2004 VCAA letter 
and other documents on file, and finds that VA's duty to 
notify the veteran has been fulfilled.

The representative also suggested that VA has an unmet duty 
to locate evidence for the veteran that would substantiate 
her assertion that she injured her back while being tossed 
over a bridge following a sexual assault.  The Board first 
notes that the veteran's service medical records are on file 
and appear complete.  The appellant does not contend 
otherwise.  The Board next notes that the veteran herself has 
not alleged that the bridge incident resulted in injury to 
her back.  Rather, she indicates that the injury occurred at 
a later point in service.  The Board lastly notes that while 
the representative appears to suggest that the special 
procedures involved in evaluating claims for service 
connection for PTSD based on personal assault are equally 
applicable to incidental injuries, the referenced procedures 
are, in fact, specific to the PTSD claim itself.  See 
generally, 38 C.F.R. § 3.304(f).  Moreover, she attended a VA 
examination in November 2002, at which time the examiner took 
into account her report of back injury in service.  The Board 
finds that VA's duty to assist the veteran in obtaining 
evidence in connection with her claim has been fulfilled.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the September 1999 rating decision from which the 
current appeal originates.  As explained above, however, she 
was advised of the information and evidence necessary to 
substantiate her claim, as well as the respective 
responsibilities of she and VA in obtaining evidence, in the 
July 2004 VA correspondence.  The September 1999 rating 
decision and June 2000 statement of the case explained that 
her claim required evidence of a current disability, evidence 
showing injury or disease in service, and evidence linking 
the current disorder to an injury or disease in service.  
Both documents explained why the evidence in her case did not 
warrant service connection for back disability.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the September 1999 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notice.  
Given the specificity of the VCAA notice, as well as the time 
afforded the appellant following the notice to respond, the 
Board finds that any error in the timing of the notice is 
harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Factual background

Service medical records show that the veteran underwent an X-
ray study of her coccyx and lumbar spine in September 1983 
after she reported recently falling on her tailbone.  The 
study was negative.  The service medical records are 
otherwise silent for any reference to any back complaints or 
findings.

On VA examination in March 1984, she reported experiencing a 
tailbone injury in October 1983 after falling on a beach.  
Physical examination was negative for any tailbone 
abnormality.  X-ray studies of the lumbosacral spine showed 
very little left-sided scoliosis of the thoracic spine, 
although the findings were possibly positional.  The 
lumbosacral spine itself was within normal limits.  There was 
very little degenerative change of both sacroiliac joints.  
The radiologist's impression was of probable minimal left-
sided scoliosis of the lumbar spine; and minimal degenerative 
change of both sacroiliac joints.  The examiner diagnosed 
history of coccyx fracture, healed.

An August 1984 rating decision denied service connection for 
residuals of a coccyx fracture.  The rating decision did not 
address any lower, middle or upper back disorders.

Private medical records for April 1995 to June 2000 show that 
the veteran presented in December 1995 with physical 
complaints following a motor vehicle accident the prior 
month.  She explained that the bus on which she was riding 
collided with another vehicle, throwing her forward into the 
next seat.  She indicated that she shortly thereafter 
developed back pain.  Following physical examination, she was 
diagnosed with an acute lumbosacral sprain, idiopathic 
scoliosis, and lumbar radiculopathy.  The treating physician 
attributed each diagnosis to the bus accident.  

The private medical records show that when seen in January 
and February 1996 by Dr. E. Feldman, the veteran complained 
of pain affecting every segment of her spine.  
Videofluoroscopy of the cervical spine revealed reversal of 
the normal lordotic curvature, consistent with a soft tissue 
injury and/or spasm.  The study also showed degenerative 
changes consistent with posterior longitudinal ligamentous 
instability and capsular instability.  Dr. Feldman diagnosed 
a lumbosacral sprain; idiopathic scoliosis; cervical and 
lumbar radiculopathy; cervical spondylosis with degenerative 
disc disease; cervical spondylolisthesis; and rule out a 
herniated cervical disc.  He attributed each diagnosis to the 
bus accident.  

A January 1997 entry indicates that the veteran's cervical 
spondylosis preceded the motor vehicle accident, but became 
symptomatic as a result of that event.  

July and October 1997 neurosurgical consultations note that 
the veteran reported developing neck pain after involvement 
in a 1995 bus accident.  Subsequent records document 
continued treatment for her back disorders.

On file are records from the Social Security Administration 
(SSA) showing that the veteran is considered disabled by that 
agency due, in part, to neck and back pain.  At a July 1997 
SSA examination, she reported injuring her back and neck in a 
November 1995 bus accident.  She reported continued neck and 
back pain, and was diagnosed with neck pain with scoliosis 
and degenerative disc disease, status post bus accident; and 
upper back pain.

At an August 1999 VA psychiatric examination, the veteran 
reported injuring her back in service when a service comrade 
pulled her down by accident.

VA treatment records for the period between October 1999 to 
March 2005 document treatment for neck and back pain.  X-ray 
studies showed scoliosis of the thoracic and lumbosacral 
spines, and spurring of the lumbosacral spine with mild 
narrowing in the L5-S1 interspace (without evidence of 
compression fractures).  The studies also showed cervical 
spondylitic changes.  An August 2004 entry indicates that the 
veteran reported experiencing back pain since falling in 
service.

At her January 2002 hearing before the undersigned, the 
veteran testified that she fell on one occasion in service 
and injured her tailbone.  She was placed on light duty for a 
few days following the incident, and noted that her back had 
been bruised by the fall.  She testified that she was 
involved in a bus accident after service, and explained that 
she first experienced lower back problems in 1997.  She 
testified that a VA physician had linked her back disorder to 
past trauma.  The veteran stated that her neck disorder did 
result from the bus accident, but that her lower back 
disorder resulted from the fall in service.

The veteran attended a VA neurological examination in 
November 2002.  She reported that she first injured her back 
in the early 1980s after falling.  She indicated that she 
first experienced neck pain following a whiplash-type injury 
in a postservice bus accident.  The examiner noted that the 
veteran had diagnostic evidence of degenerative disc disease 
with possible stenosis of the cervical spine.  Following 
physical examination the impression was back and neck pain 
that was as likely as not secondary to degenerative disc 
disease.  Notably, the examiner concluded that there was no 
objective evidence linking degenerative disc disease to any 
event in service, and there was no documentation of any 
inservice injury or event that could have caused her current 
back condition.

On file is the report of a November 2002 VA orthopedic 
examination.  The veteran reported experiencing multiple 
injuries to her back, including two in service from falls.  
She explained that she had experienced back pain since.  She 
indicated that her neck pain began in 1995 following the bus 
accident, and she explained that the accident also caused 
lower back pain as well.  Following physical examination of 
the veteran, the examiner indicated that he agreed with Dr. 
Feldman's 1996 conclusion that the veteran likely had a 
lumbar strain injury at the time of the bus accident.  The 
examiner concluded that the veteran had evidence of cervical 
degenerative disc disease which may have been aggravated by 
the MVA, but which was unrelated to service.  The examiner 
also concluded that the veteran's low back pain was not 
related to the injuries in service.  He explained that the 
scoliotic deformity was an adolescent curve, and therefore 
had existed prior to service.  He finally concluded that it 
was unlikely that the lumbar pain was related to her injuries 
in service, and instead more likely that the pain was related 
to an adolescent scoliotic deformity.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service incurrence of arthritis during peacetime 
service after December 1, 1946, may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service medical records are silent for any reference to 
cervical spine complaints or findings, and there is no post-
service evidence of any cervical spine complaints or findings 
until 1995, following a postservice bus accident.  Moreover, 
there is no medical evidence linking any cervical spine 
disorder to the veteran's period of service.  Indeed, the 
only medical opinions addressing the etiology of the disorder 
are against the claim.  Further, the veteran herself admits 
that she first experienced cervical spine symptoms after the 
November 1995 bus accident.  Her private treating physicians 
have attributed her cervical spine disorders to that 
accident.

With respect to her thoracic spine disorder, service medical 
records are negative for any reference to complaints, 
findings or diagnosis regarding that segment of the spine.  
Although X-ray studies at her March 1984 VA examination 
purportedly showed possible left-sided scoliosis of the 
thoracic spine, the studies were not of the thoracic spine 
itself, but of the lumbosacral spine, and the radiologist, in 
giving his final impression, changed his description of the 
spinal segment involved from thoracic to lumbosacral.  There 
is no other evidence of thoracic disability until at least 
1995.  Most importantly, there is no medical evidence linking 
any thoracic disorder to service.  To the contrary, the only 
medical opinion addressing the etiology of any thoracic 
disorder, that of Dr. Feldman, is against the claim.

The veteran primarily contends that she has a lower back 
disorder resulting from a fall in service.  Although service 
medical records show that she underwent X-ray studies of her 
lower back in connection with the referenced fall, those 
studies were negative for any pertinent findings.  X-ray 
studies on VA examination in March 1984 showed probable 
minimal left-sided scoliosis of the lumbar spine, but were 
otherwise negative for any lumbar abnormalities.  They also 
purportedly showed degeneration in the sacroiliac segments.  
Following the November 1995 bus accident, the veteran was 
diagnosed with lower back disorders including degenerative 
disc disease.  Notably, however, her private physician, Dr. 
Feldman, attributed her lower back disorders to the November 
1995 bus accident.  Both November 2002 VA examiners concluded 
that her current lower back disability was unrelated to 
service.  No degenerative changes in the sacroiliac joints 
have been documented clinically or diagnostically since March 
1984.

Although the veteran was shown with probable left-sided 
scoliosis on X-ray studies in March 1984, scoliosis is not a 
disorder subject to presumptive service connection as a 
chronic disability under 38 U.S.C.A. § 1101.  While the 
November 2002 examiner described the curvature as adolescent, 
he also concluded that it was unrelated to service, including 
to any injury incurred therein.  The Board notes that service 
medical records are silent for any reference to scoliosis.  
Moreover, none of the medical records or opinions on file 
suggest that the scoliosis noted in March 1984 was 
etiologically related to service.

Although the veteran herself contends that her back disorder 
is etiologically related to service, as a lay person, her 
statements and testimony as to medical causation, however 
sincerely believed, do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Moreover, while the appellant reported to treating 
VA physicians in August 2004 that her back pain originated in 
service, those physicians did not address the etiology of any 
back disorder.  Evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The Board lastly notes that while 
she contends that a physician told her that the back disorder 
was related to past trauma, her account of what the physician 
purportedly told her, filtered as it is through the 
sensibilities of a layperson, also do not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In sum, the preponderance of the evidence shows that the 
veteran's thoracic and cervical spine disorders originated 
many years after service, and they are not etiologically 
related to service.  The preponderance of the evidence also 
shows that her lower back disorders did not originate in 
service, that they are not etiologically related to service 
or to any event therein, and that any lower back arthritis 
and degenerative disc disease originated many years after 
service.  Hence, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 

The Board notes that the veteran's representative, in 
September 2005, argued that service connection on a secondary 
basis for back disability was for consideration, in that the 
back disorder may have resulted when the veteran fell from a 
bridge after being sexually assaulted in service.  The Board 
points out that the appellant does not claim to have injured 
her back from being tossed over a bridge.  Even if she did so 
argue, however, it is incorrect to argue that the back injury 
resulted from PTSD.  Rather, the correct argument would be 
that the back injury resulted from the same event which also 
caused the PTSD.  Since that event occurred in service, a 
claim for secondary service connection under 38 C.F.R. 
§ 3.310 has not been properly raised.



ORDER

Entitlement to service connection for a back disorder, 
including degenerative disc disease of the cervical spine and 
lumbosacral strain, is denied.


	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


